United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2561
Issued: July 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 22, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated April 7, 2008 denying his claims for a recurrence
of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established an employment-related condition or
disability commencing in September 2003 causally related to his May 9 or August 27, 1990
employment injuries.
FACTUAL HISTORY
Appellant had two claims for injury in this case. On May 9, 1990 a welding machine
landed on his back and the claim was accepted for a lumbar contusion and strain. On August 27,
1990 appellant stepped off a bench and the Office accepted a right knee ligament sprain, lumbar

sprain and right shoulder sprain. He returned to work and in 1991 his employment was
terminated for cause. On December 29, 1992 the Office authorized right knee surgery, which
was performed on February 5, 1993.
On February 15, 2008 appellant filed two CA-2a’s (notice of recurrence of disability)
commencing in September 2003. On one form, he identified the date of injury as May 9, 1990,
stating that his back still hurt constantly. The other CA-2a provided a date of injury of
August 27, 1990 and appellant reported that his right knee continued to lock, ache constantly and
occasionally hyperextend.
In a March 24, 2008 letter, appellant reported that on September 17, 2003 his knee
hyperextended and he fell. He also sustained a slip and fall injury in private employment in
1991, resulting in cervical and right shoulder injuries. Appellant stated that he had cervical
surgeries in 1991, 1995 and 2000. He also reported a rotator cuff surgery in 2001.
Appellant submitted a March 13, 2008 report from Dr. Mark Schlauderaff, a Boardcertified internist, who diagnosed multiple cervical disc herniations, diabetes and hypertension.
Dr. Schlauderaff stated that appellant was being seen to discuss work-related injuries. Appellant
also submitted a March 19, 2008 lumbar spine x-ray report, showing mild anterior wedging of
T12 and L1, with multilevel disc degenerative changes. A March 19, 2008 magnetic resonance
imaging scan of the right knee showed chronic anterior cruciate ligament tear and mild
osteoarthritis.
By decisions dated April 7, 2008, the Office denied the claims for compensation. The
Office found that the medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”1
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the disability for which she claims compensation is causally related to the accepted
injury. This burden of proof requires that a claimant furnish medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to the employment injury and supports that conclusion with
sound medical reasoning.2
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
1

20 C.F.R. § 10.5(x).

2

Robert H. St. Onge, 43 ECAB 1169 (1992); Dennis J. Lasanen, 43 ECAB 549 (1992).

2

condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.3
ANALYSIS
The record indicates that appellant stopped working in federal employment in 1991 when
his employment was terminated for cause. Appellant is now claiming compensation on or after
September 2003. While appellant states that he has had continuous pain from his employment
injuries and it is not a recurrence, it is his burden of proof to establish his claim for
compensation. To be entitled to medical benefits, appellant must submit medical evidence
establishing an employment-related condition on or after September 2003. As to compensation
for wage loss, the medical evidence must establish employment-related disability for any period
claimed.
The medical evidence submitted is of diminished probative value to the issues presented.
Dr. Schlauderaff did not provide a complete factual and medical history or provide a rationalized
medical opinion on the causal relationship between a diagnosed condition or disability and the
employment injuries. He did not address how the conditions he diagnosed were related to either
injury accepted in this case. There is no medical evidence of record establishing a condition or
disability as of September 2003 causally related to the May 9 or August 27, 1990 employment
injuries. Appellant did not submit probative medical evidence sufficient to meet his burden of
proof.
CONCLUSION
The Board finds appellant did not establish an employment-related condition or disability
commencing in September 2003 causally related to his May 9 or August 27, 1990 employment
injuries.

3

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 7, 2008 are affirmed.
Issued: July 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

